Citation Nr: 0417965	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-03 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity (DIC) benefits 
under 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from May 1941 to April 1946.  
The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1997 and later RO decisions that denied service 
connection for the cause of the veteran's death and benefits 
under 38 U.S.C.A. § 1151 for the cause of his death.  

In a May 2000 decision, the Board denied the appellant's 
claims as not well grounded.

The appellant appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, a Court order granted a November 2000 
unopposed motion from the counsel for the VA Secretary to 
vacate and remand the case for readjudication with 
consideration of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West Supp. 2001).  The 
case was thereafter returned to the Board, which in May 2002 
remanded the case to the RO for further development, and 
disposition in accordance with the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2004, the Board received additional records from the 
appellant's representative, which include service medical 
records, service personnel records, and VA medical records.  
These records contain evidence relevant to the appellant's 
claims. The RO has not considered these records.

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The appellant has not waived her 
right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2003).

To ensure full compliance with due process requirements the 
case is remanded to the RO via the Appeals Management Center 
in Washington DC for the following:

1.  The RO should consider the additional 
evidence received in June 2004 and placed 
in the claims file subsequent to the RO's 
issuance of the January 2004 Supplemental 
Statement of the Case.

2.  Thereafter, the RO should again 
review the claims of entitlement to 
service connection for the cause of the 
veteran's death, and entitlement to 
Dependency and Indemnity (DIC) benefits 
under 38 U.S.C.A. § 1151 (West 2002).  If 
the determination remains adverse to the 
appellant, she and her appointed 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given a reasonable opportunity to respond 
thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




